PER CURIAM
The trial court found that appellant has a mental disorder and, because of that mental disorder, is a danger to herself. The court entered an order of involuntary commitment on that basis. Appellant argues on appeal that the record does not contain clear and convincing evidence that she is a danger to herself. The state concedes the point and agrees that the order of involuntary commitment should be reversed. On de novo review, we agree that the evidence is insufficient to support the commitment.
Reversed.